 



Exhibit 10.7
CONFIDENTIAL
Mayo Foundation for Medical Education and Research
Transgenic Animal Non-Exclusive License and
Sponsored Research Agreement (LSRA)
Article 1.00 — Preliminary Provisions.
1.01 DATE. The Effective Date of this LSRA is October 24, 1997.
1.02 PARTIES. There are two parties to this LSRA. They are:

  (a)   MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH, a Minnesota
charitable corporation, located at 200 First Street SW, Rochester, Minnesota
55905-0001 (called “MAYO” in this LSRA).     (b)   MINDSET, Ltd., located at 340
West 86th Street, Suite 4B, New York, New York 10024-3166 (“LICENSEE” in this
LSRA), with its registered office located at Craigmuir Chambers, P.O. Box 71,
Road Town, Tortola, British Virgin Islands.

1.03 PURPOSE OF LSRA.

  (a)   Prior to execution of this LSRA, MAYO and the University of Minnesota
(“MINNESOTA”) shall have executed an exclusive Technology License Agreement for
use of certain transgenic mice and related technologies as models for
Alzheimer’s Disease and other neurodegenerative diseases, for commercial uses
and other uses.     (b)   MAYO believes that dissemination of these transgenic
mice to researchers is of potential great benefit to present and future patients
having Alzheimer’s Disease and other neurodegenerative diseases.     (c)   MAYO
desires to sublicense the transgenic mice and certain related technologies to
third parties for use as models in development of therapeutic and other agents
for Alzheimer’s Disease and other neurodegenerative diseases, to the benefit of
humanity.     (d)   MAYO desires to undertake certain research activities
directed to further characterizing the transgenic mice and to obtaining and
further disseminating transgenic mice having desired genotypes for use in
neurodegenerative disease research.     (e)   LICENSEE desires to nonexclusively
license certain of the above-referenced transgenic mice.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Article 2.00 — Definitions
When used herein, the following terms shall have the meanings set forth below.
All reference to the singular shall include the plural and vice-versa.
2.01 169 PATENT RIGHTS. means U.S. Patent Number 5,455,169, issued October 3,
1995, and all patents and applications corresponding thereto throughout the
world, including but not limited to, author certificates, inventor certificates,
improvement patents, utility certificates and models and certificates of
addition, and including any parent applications, divisions, renewals,
continuations, continuations-in-part, extensions or re-issues thereof.
2.02 AFFILIATE. means a legal entity controlled by, or controlling, another
legal entity, or which is an Affiliate of an Affiliate, or an Affiliate of an
Affiliate of an Affiliate, “Control” means direct or indirect beneficial
ownership of at least fifty (50) percent of the voting stock of a corporation;
direct or indirect ownership of at least fifty (50) percent of the income of a
legal entity; or possession of at least fifty (50) percent of the voting rights
of the members of a nonprofit or nonstock corporation. MAYO’s Affiliates
include, but are not limited to; Mayo Foundation; Rochester Methodist Hospital;
Saint Mary’s Hospital; Mayo Clinic Jacksonville, Florida; St. Luke’s Hospital,
Jacksonville, Florida; Mayo Clinic Scottsdale, Arizona; Memorial Hospital-North,
Scottsdale, Arizona; Mayo Regional Practices, P.C., Decorah, Iowa; and Mayo
Regional Practices of Wisconsin, Ltd.
2.03 DEVELOPMENT PROGRAMS. means pharmaceutical, biotechnological and diagnostic
development programs in the field of Alzheimer’s Disease and other central
nervous system and neurodegenerative diseases as performed by LICENSEE or its
Affiliates.
2.04 DEVELOPMENT TECHNOLOGY. means all materials and technologies, including
without limitation rodents or other transgenic animals, products, drugs,
diagnostic reagents, diagnostic methods, therapeutic agents and therapeutic
methods, derived from or resulting from use (including testing or screening of
new or existing pharmaceutical products or molecules) of the Licensed
Technology, either directly by LICENSEE or by others through rights granted by
LICENSEE.
2.05 FIELD OF USE. means research, development and testing within the
Development Programs.
2.06 LICENSE QUARTER. begins on the date in Section 1.01 of this LSRA, and
thereafter begins on the first day of each January, April, July and October
during the term of this LSRA.
2.07 LICENSE YEAR. begins on the date in Section 1.01 of this LSRA, and
thereafter begins on the first day of each January during the term of this LSRA.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
2.8 LICENSED KNOW-HOW. means trade secrets including technical information,
whether or not patentable, including but not limited to engineering, scientific,
and practical information and formulas; information about qualities, uses, and
sales methods and procedures; information about materials and sources;
blueprints, drawings, specifications, and other relevant writings used in the
design, manufacture, and sale of products, processes, and methods in connection
with the Licensed Technology.
2.9 LICENSED TECHNOLOGY. means (a) mice of the Tg 2576 strain of the transgenic
mouse model described in Hsiao et al, Correlative Memory Deficils, A-Beta
Elevation and Amyloid Plaques in Transgenic Mice, as published in Science on
October 4, 1996, or in a U.S. continuation-in-part patent application, filed
June 17, 1996, Serial No. 08/664,872 (the “CIP Application”), which mice are
(1) progeny of a cross of a Tg2576 N2 male with a C57B6SJL female or (2) the
progeny of a cross between (Tg2576 N2 x C57B6SJL) male with a C57B6SJL female,
(such mice referred to herein as” Stock”); (b) progeny of the Stock; and
(c) certain transgenic mice that may result from the Sponsored Research
Activities (defined in Section 2.14 below).
2.10 MAYO INFORMATION. means all information embodied in the Licensed Technology
and Licensed Know-How, or expressly marked, labeled, referenced in writing, or
otherwise designated by MAYO as confidential, which is disclosed to the LICENSEE
by MAYO, relating in any way to MAYO’s markets, customers, patents, inventions,
products, procedures, designs, plans, organization, employees, or business in
general, but not including:

  (a)   information which, before disclosure becomes part of the public domain
through no action or fault of LICENSEE; or     (b)   information which LICENSEE
can show by sufficient proof was in its possession before disclosure by MAYO to
the LICENSEE and was not acquired, directly or indirectly, from MAYO; or     (c)
  information which was received by LICENSEE from a third party having a legal
right to transmit such information.

2.11 MAYO PATENT RIGHTS. means U.S. Patent Application Number 08/189,064 filed
January 27, 1994, U.S. Patent Application Serial Number 08/644,691 filed May 10,
1996, U.S. Patent Application Serial Number 08/664,872 filed June 17,1996, PCT
Application Number US95/01088 (Publication No. WO95/20666) filed January 27,
1995 and all patents and applications thereof throughout the world, including
but not limited to, author certificates, inventor certificates, improvement
patents, utility certificates and models and certificates of addition, and
including divisions, renewals, continuations, continuations-in-part, extensions
or re-issues thereof.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
2.12 NET SALES. means the amounts received for the Development Technology by
LICENSEE and its Affiliates, assigns and licensees, in respect of the sale or
transfer of the Development Technology in the Territory, less the following
items to the extent they are paid or allowed and included in the invoice price:

  (a)   Credits allowed for Development Technology returned or not accepted by
customers;     (b)   Packaging, transportation and prepaid insurance charges on
shipments or deliveries to customers; and     (c)   Taxes actually incurred and
paid by or on behalf of LICENSEE in connection with the sale or delivery of
Development Technology to customers.

2.13 SPF. means specific pathogen-free.
2.14 SPONSORED RESEARCH ACTIVITIES. means research carried out by MAYO or its
Affiliates directed to (1) characterizing the existing Tg 2576 mice, which are
heterozygous for Transgene-2576, (2) developing mice homozygous for
Transgene-2576, and (3) developing pure strains of mice, i.e.; mice having
homogeneous genetic backgrounds, into which Transgene-2576 has been bred. Mayo
desires to undertake these Sponsored Research Activities in order to potentially
create certain genotypes useful in neurodegenerative disease research.
2.15 TERMINATION. of this LSRA means the ending, expiration, rescission, or any
other discontinuation of this LSRA.
2.16 TERRITORY. means throughout the universe.
2.17 TRANSGENE. means a transgene, genetic construct or vector comprising an
amyloid precursor protein coding sequence operably joined to regulatory sequence
obtainable from a prion protein gene.
2.18 TRANSGENE-2576. means the Transgene used to generate the Tg 2576 strain of
mice described above.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Article 3.00 — Grant of Rights.
3.01 GRANT.

  (a)   MAYO grants to LICENSEE a non-exclusive license in the Territory within
the Field of Use, without the right to sublicense (except to its Affiliates), to
use and breed the Licensed Technology, and to use the Licensed Know-How, under
the Mayo Patent Rights, according to the terms of this LSRA.     (b)   MAYO
grants to LICENSEE a non-exclusive license in the Territory, without the right
to sublicense (except to its Affiliates), to make, have made, use, offer to sell
and sell the Development Technology, under the Mayo Patent Rights, according to
the terms of this LSRA.     (c)   MAYO grants to LICENSEE a non-exclusive
sublicense in the Territory within the Field of Use, without the right to
sublicense (except to its Affiliates), to use and breed the Licensed Technology
under the 169 Patent Rights,     (d)   Notwithstanding the above Section 3.01
(a) and 3.01 (b), LICENSEE shall be entitled to grant sublicenses to third
parties to make, use, offer to sell, and sell all Development Technology,

3.02 CONFIDENTIALITY. LICENSEE acknowledges that all Mayo Information is
confidential and proprietary to MAYO. LICENSEE agrees not to use any Mayo
Information for three (3) years after disclosure or three (3) years after
Termination of this LSRA, whichever is longer, for any purpose other than as
permitted or required under this LSRA. LICENSEE also agrees not to disclose or
to provide any Mayo Information to any third party, and to take all reasonable
measures to prevent any such disclosure by its employees, agents, contractors,
or consultants during the term of this LSRA, and for three (3) years after its
Termination.

  (a)   At MAYO’s request, LICENSEE shall cooperate folly with MAYO, except
financially, in any legal actions taken by MAYO to protect its rights in the
Licensed Technology and in the Mayo Information.     (b)   Any violation of
LICENSEE’S obligations stated in this Section 3.02 is a Material Breach of this
LSRA.

3.03 DISCLOSURE OF KNOW-HOW. Within a reasonable time after execution of this
LSRA, MAYO shall make available to the LICENSEE the Licensed Know-How, MAYO,
however, owns the materials in which the Licensed Know-How is embodied,
including, but not limited to, prototypes, blueprints, and plans.

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
3.04 MICE.

  (a)   MAYO will provide to LICENSEE three (3) SPF breeder male mice and,
depending on availability, up to fifteen (15) male or female mice of strain Tg
2576 of the Stock within 60 days of the Effective Date of this LSRA. In the
event that interest, in the form of signed license and sponsored research
agreements (such as this LSRA) received by MAYO, exceeds MAYO’s ability to
deliver Stock, then such Stock will be provided on a first-come basis based on
the date of receipt of the signed license and sponsored research agreements. In
the event the projected delay shall exceed 30 days beyond the 60-day estimated
period, LICENSEE shall have the right to terminate this LSRA.     (b)   Subject
to availability, MAYO will also provide to LICENSEE two (2) breeding pairs of
mice homozygous for Transgene-2576, and two (2) breeder males from each pure
strain into which Transgene-2576 has been bred, as such mice may be developed by
MAYO in the Sponsored Research Program.     (c)   LICENSEE shall pay all costs
incurred for shipment of Licensed Technology by MAYO to LICENSEE. MAYO at its
sole discretion, and upon consultation with LICENSEE, may choose the method of
shipment, but in any case will undertake reasonable efforts to ensure delivery
of viable mice.     (d)   In the event that LICENSEE becomes unable to breed the
supplied Stock due to death or unforeseen circumstances, provided that LICENSEE
shall have made reasonable efforts to breed the supplied mice within a
reasonable time following receipt of such mice from MAYO, MAYO will, subject to
availability, provide to LICENSEE a reasonable number of additional Stock to
replace the originally supplied Stock.

3.05 GENOTYPING. MAYO will use reasonable efforts to provide LICENSEE, subject
to availability, breeding records and a protocol useful in genotyping the
offspring of the Stock. Any breeding records or nucleic acid probes provided to
LICENSEE by MAYO under this LSRA shall be used solely for genotyping the
Licensed Technology.
3.06 ACADEMIC RESEARCH. LICENSEE may release the Stock or progeny thereof to
academic researchers at nonprofit institutions and to scientific researchers
employed by the U.S. government, in each case for research purposes only,
provided that such release is made under substantially the same terms as those
set forth in Exhibit A attached hereto. Any such agreement and terms shall be
strictly subject to approval by MAYO, which shall have sole discretion for such
approval.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Article 4.00 — Consideration and Royalties.
4.01 CONSIDERATION.

  A.   LICENSE AND SPONSORED RESEARCH FEE. LICENSEE shall pay MAYO License and
Sponsored Research Fees as follows:

  i.   Upon the date of filing of the first Investigational New Drug Application
related to the Development Technology with the U.S. Federal Drug Administration
(“FDA”) or similar application with a similar non-United States regulatory
agency in or for the European Economic Community or Japan: TWO HUNDRED THOUSAND
DOLLARS (US $200,000)     ii.   Upon the date of filing of the first New Drug
Application related to the Development Technology with the FDA or any such
similar application with a similar non-United States regulatory agency in or for
the European Economic Community or Japan: FOUR HUNDRED THOUSAND DOLLARS (US
$400,000)     iii.   Upon the date of approval of the first New Drug Application
related to the Development Technology by the FDA or approval of a similar
application by a similar non-U.S. regulatory agency in or for the European
Economic Community or Japan: NINE HUNDRED THOUSAND DOLLARS (US $900,000)

  B.   These License and Sponsored Research Fees provide LICENSEE with licensed
rights granted in this LSRA until expiration or Termination of this LSRA, and
funds Sponsored Research Activities for one year beyond the Effective Date.

4.02 ROYALTIES. LICENSEE, its Affiliates and assigns shall, on the dates set
forth in Section 5.01, pay to MAYO royalties on a country by country basis in an
amount equal to two and one-half percent (2.5%) of Net Sales of the Development
Technology.
4.03 TAXES. LICENSEE is responsible for all taxes (other than net income taxes),
duties, import deposits, assessments, and other governmental charges, however
designated, which are now or hereafter will be imposed by any authority in or
for the Territory, (a) by reason of the performance by MAYO of its obligations
under this LSRA, or the payment of any amounts by LICENSEE to MAYO under this
LSRA; (b) based on the Licensed Technology or Development Technology or use of
the Licensed Technology or Development Technology; or (c) which relate to the
import of the Licensed Technology or Development Technology into any country
within the Territory.
4.04 NO DEDUCTIONS. All payments to be made by LICENSEE to MAYO under this LSRA
represent net amounts MAYO is entitled to receive, and shall not be subject to
any deductions or offsets for any reason whatsoever. If such payments become
subject to taxes, duties, assessments, or fees of any kind levied in the
Territory, such payments from LICENSEE

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL
shall be increased to the extent that MAYO actually receives the net amounts due
under this LSRA.
4.05 U.S. CURRENCY. All payments to MAYO under this LSRA shall be made by draft
drawn on a United States bank, and payable in United States dollars.
Article 5.00 — Accounting and Reports.
5.01 PAYMENT. LICENSEE will deliver to MAYO on or before the following dates: 1
February, 1 May, 1 August, and 1 November, a written report stating Net Sales
during the preceding License Quarter on which royalties are to be based. Each
such report shall be accompanied by the royalty due for such License Quarter, as
provided in Section 4.02.
5.02 ACCOUNTING. LICENSEE shall keep complete, true, and accurate books of
account and records for the purpose of showing the derivation of all royalties
payable to MAYO under this LSRA. Such books and records shall be kept at
LICENSEE’S principal place of business for at least three (3) years after the
end of the License Year to which they pertain, and shall be open at all
reasonable times for inspection by a representative of MAYO for verification of
royalty statements or compliance with other aspects of this LSRA. The MAYO
representative shall treat as confidential all relevant matters and shall be a
person or firm reasonably acceptable to LICENSEE. MAYO may specify that its
representative shall be an independent Certified Public Accountant. If any
inspection indicates the royalty payments due MAYO have been undercalculated by
LICENSEE by five (5) or more percent for any License Year, then LICENSEE shall
promptly reimburse MAYO for all costs incurred in connection with the
inspection. Failure to reimburse MAYO in such an instance, upon MAYO’s demand,
is a material breach of this LSRA.

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Article 6.00 — Warranties
6.01 USE OF NAME AND LOGO. LICENSEE shall not use publicly for publicity,
promotion, or otherwise, any logo, name, trade name, service mark, or trademark
of MAYO or its Affiliates, including, but not limited to, the terms “Mayo®,”
“Mayo Clinic®,” or any simulation, abbreviation, or adaptation of the same, or
the name of any MAYO employee or agent, without MAYO’s prior, written, express
consent. MAYO may withhold such consent in MAYO’s absolute discretion. LICENSEE
shall not register nor attempt to register in any jurisdiction in the world any
trademark or servicemark that includes the word “MAYO” in any language or
alphabet, or that includes any word or symbol confusingly similar to any of
MAYO’s marks, nor shall LICENSEE use any such word or mark in commerce anywhere
in the world without MAYO’s prior, express, written consent. Violation of this
Section 6.01 is a Material Breach of this LSRA, entitling MAYO to appropriate
equitable or legal relief.
6.02 WARRANTIES.

  A.   MAYO warrants that it has executed a non-exclusive, world-wide license
with the Alzheimer’s Institute of America, Inc., with the right to sublicense,
for certain rights under U.S. Patent Number 5,455,169.     B.   MINNESOTA has
made the following warranties (“Minnesota Warranties”) to MAYO regarding the
Licensed Technology, and MAYO hereby extends the Minnesota Warranties to
LICENSEE under this LSRA:

  (1)   That the Stock have the Transgene-2576.     (2)   That MINNESOTA will
maintain breeding stock of the Tg 2576 strain for two years following the
Effective Date of the exclusive Technology License Agreement between MINNESOTA
and MAYO.     (3)   That MINNESOTA owns or has been assigned all rights to the
Stock and the MAYO Patent Rights, and that MINNESOTA is free to enter into the
exclusive Technology License Agreement.

  C.   LICENSEE acknowledges that it has received a copy of the Patent
#5,612,486, issued to Athena Neurosciences, Inc. on March 18, 1977 (“Athena
Patent”), has had an opportunity to review an opinion of counsel regarding its
validity, and chooses to proceed with this LSRA.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
6.03 NO REPRESENTATIONS OR WARRANTIES.

  (a)   Except as expressly provided in this LSRA, nothing in this LSRA shall be
construed as:

  (1)   a warranty or representation by MAYO that patent applications under the
MAYO Patent Rights will issue as patents;     (2)   a warranty or representation
by MAYO as to the validity or scope of any patents or patent applications
contained in the Mayo Patent Rights or ’169 Patent Rights;     (3)   an
obligation to bring or to prosecute actions against third parties for
infringement of patents within the Mayo Patent Rights or ’169 Patent Rights;    
(4)   conferring by implication, estoppel, or otherwise any patents of MAYO.    
(5)   a warranty or representation by MAYO that any product, method or service
made, used, offered for sale, sold, leased or otherwise disposed of under the
terms of this LSRA is or will be free from infringement of patents of third
persons.     (6)   a warranty or representation by MAYO that LICENSEE is granted
rights to any patent applications other than the MAYO Patent Rights or ’169
Patent Rights.     (7)   extending any warranties of any kind, express or
implied, or assuming any responsibility whatever concerning the manufacture,
use, offer to sell, sale, lease or other disposition by LICENSEE, its Affiliates
or vendees or transferees, of the Licensed Technology or Development Technology.

  (b)   Other than the representations and warranties expressly made above, MAYO
HAS NOT MADE AND PRESENTLY MAKES NO PROMISES, GUARANTEES, REPRESENTATIONS OR
WARRANTIES OF ANY NATURE, DIRECTLY OR INDIRECTLY, EXPRESS OR IMPLIED, REGARDING
THE MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, DURABILITY,
CONDITION, QUALITY, OR ANY OTHER CHARACTERISTIC OF THE LICENSED TECHNOLOGY OR
DEVELOPMENT TECHNOLOGY.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
6.04 INDEMNIFICATION. LICENSEE shall defend, indemnify, and hold harmless MAYO
and MAYO’s Affiliates from all liability, demands, damages, expenses, losses,
fees (including attorneys’ fees) and settlements, for death, personal injury,
illness, or property damage arising out of:

  (a)   use or breeding of inventions, Licensed Technology, Licensed Know-How or
other information furnished under this LSRA by LICENSEE or its Affiliates or
transferees; and     (b)   making, use, offers to sell, sale, or other
disposition of the Licensed Technology or Development Technology by LICENSEE or
its Affiliates or transferees.         As used in Sections 6.04(a) and (b), and
6.05, MAYO and its Affiliates include the trustees, officers, agents, and
employees of MAYO and its Affiliates, and LICENSEE includes not only its
Affiliates as defined in this LSRA, but also any of its contractors and
subcontractors, LICENSEE shall, during the term of this LSRA, carry
occurrence-based liability insurance with policy limits of at least FIVE MILLION
DOLLARS (US $5,000,000). In addition, such policy shall name MAYO as an
additional-named insured. LICENSEE warrants that any Development Technology
shall be covered under such liability insurance before such Development
Technology is marketed by LICENSEE or before sublicensing, licensing, otherwise
transferring or selling such Development Technology to third parties.

6.05 WAIVER OF SUBROGATION. LICENSEE expressly waives any right of subrogation
that it may have against MAYO resulting from any claim, demand, liability,
judgment, settlement, costs, fees (including attorney’s fees), and expenses for
which LICENSEE has agreed to indemnify MAYO and its Affiliates or hold MAYO and
its Affiliates harmless under Section 6.04 of this LSRA.
6.06 EXCEPTION TO INDEMNIFICATION AND WAIVER OF SUBROGATION. MAYO and its
Affiliates are not protected under Sections 6.04 and 6.05 for injury or damage
that results from their sole negligence.
6.07 ADDITIONAL WAIVERS. LICENSEE AGREES THAT MAYO SHALL NOT BE LIABLE FOR ANY
LOSS OR DAMAGE CAUSED BY DELAY IN FURNISHING PRODUCTS OR SERVICES, OR ANY OTHER
PERFORMANCE UNDER THIS LSRA, UNLESS RESULTING FROM MAYO’S NEGLIGENCE OR WILLFUL
AND WANTON MISCONDUCT. IN NO EVENT SHALL MAYO’S LIABILITY OF ANY KIND INCLUDE
ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL LOSSES OR DAMAGES, EVEN IF
MAYO HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO CASE SHALL
MAYO’S LIABILITY FOR DAMAGES OF ANY TYPE EXCEED THE TOTAL ROYALTIES WHICH HAVE
ACTUALLY BEEN PAID TO MAYO BY THE LICENSEE AS OF THE DATE OF FILING OF THE
ACTION AGAINST MAYO WHICH RESULTS IN THE SETTLEMENT OR AWARD OF DAMAGES.

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Article 7.00 -Term and Termination.
7.01 TERM. The term of this LSRA is for the longer of 10 years or for the life
of the last of any patents that may issue under the Mayo Patent Rights.
7.02 TERMINATION.

  (a)   If LICENSEE defaults in the payment of any royalty, fees, payment, or in
the making of any report, or makes a false report, or commits another Material
Breach of this LSRA, MAYO may, at its sole option, terminate this LSRA upon
written notice to LICENSEE, Termination being effective upon thirty
(30) business days after mailing or personal delivery unless such default or
other Material Breach is first cured to MAYO’s satisfaction.

7.03 INFRINGEMENT OF THIRD PARTY RIGHTS. If a court of final adjudication enters
an unappealed or unappealable judgment that the rights of a third party have
been infringed by using or sublicensing the Licensed Technology, then this LSRA
may be terminated by either party upon written notice to the other. If this LSRA
is terminated by the provisions in this section 7.03, then LICENSEE shall have
no further obligations to MAYO other than those stated in Section 7.05.
In the event a court of final adjudication enters an unappealed or unappealable
judgment that a third party patent is dominant to the Mayo Patent Rights, then
fees LICENSEE negotiated or are ordered to pay to such third party in order to
secure ft license to practice the rights granted under the terms of this LSRA
shall be credited against royalties or other consideration due MAYO up to a
maximum of 50% of royalties or other consideration due MAYO in any given period.
In the event a court of final adjudication enters an unappealed or unappealable
judgment that the Mayo Patent Rights infringe a third party patent, and such
judgment results in damages or a negotiated settlement, then any damages payable
by LICENSEE shall be credited against royalties or other consideration due Mayo
up to a maximum of 50% of royalties or other consideration due Mayo in any given
period.
7.04 CHALLENGE BY OR INSOLVENCY OF LICENSEE. MAYO may terminate this LSRA
immediately upon written notice to LICENSEE if LICENSEE ceases conducting
business in the normal course, becomes insolvent or bankrupt, makes a general
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they are due, permits the appointment of a receiver for its
business or assets, or avails itself of or becomes subject to any proceeding
under any statute of any governing authority relating to insolvency or the
protection of rights of creditors.


12



--------------------------------------------------------------------------------



 



CONFIDENTIAL
7.05 SURVIVAL. The following obligations survive the Termination of this LSRA:

  (a)   LICENSEE’S obligation to supply reports covering the time period up to
the date of Termination;     (b)   MAYO’s right to receive payments, fees, and
royalties (including minimum royalties) accrued or accruable from payment at the
time of any Termination;     (c)   LICENSEE’S obligation to maintain records,
and MAYO’s right to have those records inspected;     (d)   any cause of action
or claim of MAYO, accrued or to accrue, because of any action or omission by
LICENSEE;     (e)   LICENSEE’S obligations stated in Sections 3.02 and 6.04 of
this LSRA; and     (f)   LICENSEE’S obligation to return all materials given to
it by MAYO.     (g)   Upon Termination of this LSRA, LICENSEE shall return to
MAYO any surviving Stock or members of breeding pairs provided by MAYO to
LICENSEE under Section 3.04 of this LSRA, and shall return to MAYO or humanely
euthanize (according to the most current Report of the AVMA Panel on Euthanasia)
any progeny thereof produced by LICENSEE.

Article 8.00-General Provisions.
8.01 MAYO’S RIGHT TO PUBLISH. MAYO reserves the right to publish the results of
its work related to the Licensed Technology and Sponsored Research Activities.
Such right to publish shall not include the right to publish any proprietary
information LICENSEE shall provide to MAYO without LICENSEE’S prior written
consent.
8.02 NO ASSIGNMENT. LICENSEE and its Affiliates are strictly prohibited from
assigning or subcontracting any of its obligations or rights under this LSRA,
other than as provided in Section 3.0l (d), without MAYO’s prior, express,
written consent, which consent may be withheld in MAYO’s sole discretion. Any
other attempted assignment or subcontract is void. This LSRA, is personal to
LICENSEE.
8.03 WAIVER. No part of this LSRA may be waived except by the further written
agreement of the parties. Forbearance in any form from demanding the performance
of a duty owed under this contract is not a waiver of that duty. Until complete
performance of a duty owed under this contract is accomplished, the party to
which that duty is owed may invoke any remedy under this contract or under law,
despite its past forbearance in demanding performance of that duty.
8.04 GOVERNING LAW AND JURISDICTION. This LSRA is made and performed in
Minnesota. It is governed by Minnesota law, but specifically not including
Article 2 of the Uniform Commercial Code. This is not a contract for the sale of
goods. In addition, no Minnesota conflicts-of-law or choice-of-laws provisions
apply to this contract. To the extent the substantive and procedural law of the
United States would apply to this contract, it supersedes the application of
Minnesota law. The exclusive forum for all actions and proceedings between

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL
the parties in connection with this LSRA is the United States District Court for
the District of Minnesota, and LICENSEE submits to the personal jurisdiction of
such Court for all such actions and proceedings.
8.05 HEADINGS. The headings of articles and sections used in this document are
for convenience of reference only, and are not a part of this LSRA.
8.06 NOTICES. Any notice required to be given under this LSRA is properly
provided if in writing and either personally delivered, or sent by express or
certified mail, postage prepaid, to the parties at the following addresses,
unless other addresses are provided consistent with this Section 8.06:

         
Mayo Foundation for Medical Education and Research
       
200 First Street SW
       
Rochester, Minnesota 55902
       
Attention:
       
Susan Stoddard, Ph.D.
  and   Frank Helminski, Esq.
Mayo Medical Ventures
      Legal Department
Office of Technology Transfer
       
 
       
MINDSET, Ltd.
       
340 West 86th Street, Suite 4B
       
New York, NY 10024
       
Attention:
Daniel Chain, Ph.D.
       

Unless otherwise expressly specified in this LSRA, notices sent by mail are
considered effective upon the earlier of fifth (5th) day after dispatch (or the
tenth (10th) day after dispatch if dispatched by air mail other than in the
United States) or the day of actual receipt. Notices personally delivered are
considered effective upon the date of delivery. It is the responsibility of the
party giving notice to obtain a receipt for delivery of the notice, if that
party considers such a receipt advisable.
8.07 INDEPENDENT CONTRACTORS. In the performance of their respective duties
under this LSRA, the parties are independent contractors of each other. Neither
is the agent, employee, or servant of the other. Each is responsible only for
its own conduct.
8.08 ENTIRE CONTRACT. This document states the entire contract between the
parties about its subject matter. All past and contemporaneous discussions,
agreements, proposals, promises, warranties, representations, guarantees,
correspondence, and understandings, whether oral or written, formal or informal,
are entirely superseded by this LSRA.

14



--------------------------------------------------------------------------------



 



CONFIDENTIAL
8.09 UNENFORCEABLE PROVISION. The unenforceability of any part of this LSRA will
not affect any other part. This LSRA will be construed as if the unenforceable
parts had been omitted.
8.10 CHANGES TO CONTRACT. No part of this LSRA, including this Section 8.10, may
be changed except in writing, through another document signed by both parties.
8.11 CONSTRUCTION. Both parties agree to all of the terms of this LSRA. Both
parties execute this LSRA only after reviewing it thoroughly.
8.12 NONDISCLOSURE. Neither party shall disclose any of the terms of this LSRA
without the express, prior, written consent of the other party, or unless
required by law.
8.14 FAX SIGNATURES. Both parties agree that execution of this LSRA may be
effected by the receipt of facsimile signatures.
     IN WITNESS WHEREOF, each of the parties has caused this LSRA to be executed
on its behalf by its duly authorized representative, effective as of the date
first written below.
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH:

         
Signed:
  /s/ Rick Colvin    
 
       
Name:
  Rick Colvin    
Title:
  Assistant Treasurer    
Date:
  10/24/97    

MINDSET:

         
Signed:
  /s/ Daniel Chain    
 
       
Name:
  Daniel Chain, Ph.D.    
Title:
  Director    
Date:
  10/24/97    

15



--------------------------------------------------------------------------------



 



(MAYO LOGO) [b63782inb6378202.gif]

         
 
  Mayo Medical Ventures    
 
  200 First Street SW    
 
  Rochester, Minnesota 55905    
 
  507-284-8878    
 
       
April 12, 2001
  Technology Commercialization    
 
       
Daniel Chain, Ph.D.
       
Co-Chairman and CEO
       
Mindset BioPharmaceuticals
       
Kiryat Mada 5
       
Luz Building Har Hotzvim
       
Jerusalem 91450, Israel
       
 
       
Abram Goldfinger
       
Executive Director,
       
Industrial Liaison / Technology Transfer
       
New York University
       
550 First Avenue
       
New York, NY 10016
       
 
       
Dear Doctor Chain and Mr. Goldfinger:
       

It is Mayo’s understanding that Mindset will be licensing certain technology
(“Technology”) developed by Doctor Thomas Wisniewski at New York University
(“NYU”). The patent for the Technology was filed prior to 19 August 2000, which
is the effective date of the Material Transfer Agreement (“MTA”) by which Mayo
provided Tg2576 mice (“Mice”) to Doctor Wisniewski for use in academic research.
NYU and Mayo were previously parties to a Material Transfer Agreement dated 3
March 1997, under which Mayo provided Mice to Doctor Wisniewski for use in
academic research, which Mice died before Doctor Wisniewski was able to use them
in his research. Since the Technology was developed without use of the Mice, NYU
has no obligation to offer Mayo the option to license the Technology.
It is Mayo’s further understanding that the license between Mindset and NYU will
include a provision for sponsored research funding to Doctor Wisniewski for the
purpose of research utilizing the Mice.
By signature below of their authorized representatives, Mayo, Mindset and NYU
concur that the above statements are true, and further agree as follows:

•   Mindset shall fund research (“Research”) to be done at NYU by Doctor
Wisniewski, utilizing the Mice.   •   Doctor Wisniewski shall also be performing
academic research with the Mice not funded by Mindset; data results, inventions
and developments arising therefrom will be subject to the provisions of the MTA
between Mayo and NYU.

 



--------------------------------------------------------------------------------



 



Doctor Chain
Doctor Goldfinger
Page 2
April 12, 2001

•   All data, results, inventions and developments arising from the Research
shall be treated as Development Technology under the terms of the License and
Sponsored Research Agreement (“LSRA”) between Mayo and Mindset, effective 24
October 1997, with respect to Mindset’s obligations to Mayo regarding such
Development Technology as specified in the LSRA.

             
Mayo Foundation for Medical
           
Education and Research:
      New York University:    
 
           
/s/ Rick F. Colvin
 
  4/12/01
 
  /s/ Abram M. Goldfinger
 
  4/19/01 
 
Rick F. Colvin
  Date   Abram M. Goldfinger   Date
Assistant Treasurer
      Executive Director    
 
      Industrial Liaison/Technology Transfer    
 
           
Mindset BioPharmaceuticals:
           
 
           
/s/ Daniel Chain
 
Daniel Chain, Ph.D.
  4/23/01
 
Date        
Co-Chairman and CEO
           

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL DRAFT
Amendment No. 1
to
Transgenic Animal Non-Exclusive License And
Sponsored Research Agreement (LSRA)
Between
Mayo Foundation For Medical Education And Research
and
Mindset Biopharmaceuticals (USA), Inc.
     Effective as of September 1, 2001, the Transgenic Animal Non-Exclusive
License and Sponsored Research Agreement (LSRA) dated 24 October 1997 between
Mayo Foundation for Medical Education and Research (MAYO) and Mindset
Biopharmaceuticals (USA), Inc. (LICENSEE) is hereby amended under the following
terms:
     Section 3.07 DISTRIBUTION OF TISSUE is added, as follows.
     Notwithstanding the provisions of Section 3.01 hereto, MAYO understands
that LICENSEE, as part of the research services supplied to its customers, may
wish to supply said customers, at their request, with fixed tissue sections or
frozen tissue samples from mice made using the Licensed Technology, for further
analysis by said customers using said customers proprietary markers. MAYO is not
opposed to such an arrangement, provided LICENSEE:

(a)   accepts full responsibility for the actions of its customers in respect to
MAYO’s rights; and   (b)   notifies such customers of MAYO’s rights in the
Licensed Technology, and provides a copy of such notification to MAYO.

     The terms of this Amendment No. 1 supersede any conflicting or inconsistent
terms in the Transgenic Animal Non-Exclusive License and Sponsored Research
Agreement (LSRA). All other provisions of the original Transgenic Animal
Non-Exclusive License and Sponsored Research Agreement (LSRA) effective 24
October 1997 remain in full force and effect.

         
Mayo Foundation for Medical
Education and Research

/s/ Rick F. Colvin
  Mindset Biopharmaceuticals:
(USA), Inc.

/s/ Daniel Chain    
 
       
Rick F. Colvin
Assistant Treasurer
  Daniel Chain
Co-Chairman And CEO    
 
       
9/18/01
  September 1, 2001    
 
       
Date
  Date    

 



--------------------------------------------------------------------------------



 



Amendment No. 2
to the
Transgenic Animal Non-Exclusive License and
Sponsored Research Agreement (LSRA)
Between
Mayo Foundation For Medical Education And Research
and
Mindset Biopharmaceuticals (USA), Inc.
WHEREAS Mindset Biopharmaceuticals (USA), Inc plans to divest its wholly owned
subsidiary, MindGenix, which performs contract drug screening services, and to
focus its own business model on drug discovery;
NOW THEREFORE, effective as of 1 February 2005, the Transgenic Animal
Non-Exclusive License and Sponsored Research Agreement (LSRA) dated 24
October 1997 between Mayo Foundation for Medical Education and Research
(MAYO) and Mindset Biopharmaceuticals (USA), Inc. (LICENSEE) is hereby amended
under the following terms:

I.   The following sentence is added at the end of Section 2.04 — Development
Technology: “Development Technology shall specifically exclude any service
utilizing the Licensed Technology or mice claimed in the Mayo Patent Rights,
which service is performed on behalf of a third party.”   II.   Section 2.12 —
Net Sales is deleted in its entirety and is replaced with the following
Section 2.12 — Net Revenue.       Section 2.12 — Net Revenue means the amounts
received, in cash or other compensation, for the Development Technology by
LICENSEE and its Affiliates and assigns in respect to the license, sale or
transfer of the Development Technology in the Territory. Net Revenues shall
include, without limitation, upfront payments, milestone payments and royalties.
  III.   Section 4.01 — Consideration is deleted in its entirety.   IV.  
Section 4.02 — Royalties is deleted in its entirety and is replaced with a new
Section 4.01 — Royalties as follows:       Section 4.01 — Royalties. LICENSEE,
its Affiliates and assigns shall, on the dates set forth in Section 5.01, pay to
MAYO royalties in an amount equal to two and one-half percent (2.5%) of the Net
Revenue received by LICENSEE. For the avoidance of doubt, LICENSEE is obliged to
pay MAYO a royalty of 2.5% Net Revenue whether a compound, within Development
Technology, was tested in the Licensed Technology or in mice claimed by the Mayo
Patent Rights, before or after the date of this Amendment No. 2.

 



--------------------------------------------------------------------------------



 



Amendment Number 2   Page 2 of 2 Mayo / Mindset Biopharmaceuticals, Inc.  
01/31/05

Execution Copy

V.   Section 4.03 — Taxes is renumbered as Section 4.02 — Taxes.   VI.  
Section 4.04 — No Deductions is renumbered as Section 4.03 — No Deductions.  
VII.   Section 4.05 — U.S. Currency is renumbered as Section 4.04 — U.S.
Currency.   VIII.   Section 8.06 — Notices is amended such that the Mayo contact
is changed from Frank Helminski, Esq. to James A. Rogers, III, Esq.   IX.   The
following sentence is added at the end of Section 8.12 — Nondisclosure:
“Notwithstanding any other provision of this LSRA, LICENSEE may disclose (i) the
terms of this LSRA as part of any due diligence being conducted by potential
investors, potential business partners, potential acquirers, and others with
which LICENSEE may be entering into a specific business relationship; and
(ii) the existence of this LSRA as the document giving rise to the rights of
LICENSEE to use the Licensed Technology and mice claimed by the Mayo Patent
Rights, under the Mayo Patent Rights.

     The terms of this Amendment No. 2 supersede any conflicting or inconsistent
terms in the Transgenic Animal Non-Exclusive License and Sponsored Research
Agreement (LSRA). All other provisions of the original Transgenic Animal
Non-Exclusive License and Sponsored Research Agreement (LSRA) effective 24
October 1997 remain in full force and effect.

         
Mayo Foundation for Medical
  Mindset Biopharmaceuticals    
Education and Research
  (USA), Inc.    
 
       
/s/ Rick F. Colvin
 
Rick F. Colvin
  /s/ Daniel Chain
 
Daniel Chain    
Assistant Treasurer
  Co-Chairman And CEO    
 
       
1/31/05
 
  2/04/05
 
   
Date
  Date    

 